The Broome County Court has reversed a judgment rendered by the City Court of Binghamton, in favor of a surgeon for services rendered to a person who had been employed for twelve years by the defendant, and who, five days prior to the operation in question, had been laid off temporarily. The evidence will sustain a finding that the plaintiff called the surgeon, who was clothed with apparent authority to bind defendant for medical services rendered to employees of the defendant, and that the surgeon, with authority to act for the defendant, authorized the operation to be performed at the expense of defendant. Judgment of the County Court reversed on the law, and judgment of the City Court of Binghamton reinstated, with costs. Hill, P. J., McNamee and Heffeman, JJ., concur; Rhodes and Crapser, JJ., dissent, and vote to affirm on the authority of Edwards v. Dooley (120 N. Y. 540) and Figueira v. Lerner (52 App. Div. 216).